Citation Nr: 1401752	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-46 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression.

3.  Entitlement to an initial, compensable disability rating for service-connected hemorrhoids.  

4.  Entitlement to an initial, compensable disability rating for service-connected erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

Historically, in a September 2002 rating decision, the RO denied the Veterans claim for service connection for PTSD.  Although notified of the denial, the Veteran did not initiate an appeal.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for PTSD.  

In the February 2007 rating decision, the RO also granted service connection and assigned a 0 percent (noncompensable) rating, each, for hemorrhoids and erectile dysfunction,, effective December 7, 2005.  

In May 2007, the Veteran filed a notice of disagreement (NOD) as to the denial of his PTSD claim.  In June and October 2007, the Veteran submitted written statements detailing the symptoms by which his service-connected erectile dysfunction and hemorrhoid disabilities are manifested.  While these statements did not specifically express disagreement with the February 2007 rating decision or the initial, noncompensable ratings assigned to his disabilities, the statements were received within the one-year appeal period following the February 2007 rating decision and it is clear from those statements that the Veteran intended to file and/or continue his claims involving erectile dysfunction and hemorrhoids.  As such, after a liberal reading of his June and October 2007 statements, the Board finds that the Veteran filed a timely NOD with respect to the initial ratings assigned for his service-connected erectile dysfunction and hemorrhoid disabilities.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented"; see also 38 C.F.R. § 20.201 (2013).  

A statement of the case (SOC) addressing all three claims was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.  

In the December 2009 SOC, the RO addressed the claim for service connection for PTSD on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized that portion of the appeal pertaining to service connection for psychiatric disability as encompassing the first two matters set forth on the title page.  Given other psychiatric diagnoses of record. the Board has more broadly characterized the reopened claim consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In July 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  

The Board's decision reopening the claim for service connection for PTSD and addressing the claims for higher ratings for hemorrhoids and erectile dysfunction  is set forth below.  The reopened claim for service connection for psychiatric disability-now characterized as one for service connection for an acquired psychiatric disorder, to include PTSD-is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the issue of entitlement to service connection for obstructive sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ)-here, the RO.  See July 2013 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a September 2002 rating decision, the RO denied service connection for PTSD; although notified of the denial in a September 2002 letter, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the September 2002 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

4.  Since the December 2005 effective date of the award of service connection, the weight of the evidence indicates that the Veteran's service-connected hemorrhoids are located at three and nine o'clock and have been occasionally elevated and manifested by itching and burning in the anal area.  There is no lay or medical evidence of thrombosis, excessive redundant tissue or frequent recurrence.  

5. Since the December 2005 effective date of the award of service connection, the evidence reflects that the Veteran's service-connected erectile dysfunction has been manifested by an inability to sustain a partial erection for more than one to two minutes, even with treatment by medication, which is not effective in allowing intercourse; however, there is no actual deformity, and the Veteran has been awarded special monthly compensation for the loss of use of a creative organ.  

6.  The schedular criteria have been adequate to rate the Veteran's hemorrhoids and his erectile dysfunction at all points pertinent to the appeal, and no claim for TDIU due to either disability has been raised.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  As evidence pertinent to the claim for service connection for PTSD, received since the RO's September 2002 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for an initial, compensable disability rating for hemorrhoids are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).

4.  The criteria for an initial, compensable disability rating for service-connected erectile dysfunction are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.27, 4.115b, Diagnostic Code 7599-7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

As the Board's decision to reopen the Veteran's claim for service connection for PTSD is completely favorable, all notification and development action needed to fairly resolve this claim have been accomplished, and no further discussion of the duties imposed by the VCAA is necessary. 

As regards the remaining claims herein decided, the Board points out that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

As regards the claims for higher in initial ratings, in a July 2002 pre-rating letter, the RO provided the Veteran notice of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA in connection with what were then claims for service connection.  

After the RO's award of service connection and the Veteran's disagreement with the initial ratings assigned, the December 2009 SOC set forth the criteria for higher rating for both disabilities under consideration (the  timing and form of which suffices, in part, for Dingess/Hartman.

Also, an August 2009 letter provided notice of what information and evidence was needed to substantiate the claims for higher ratings for hemorrhoids and erectile dysfunction, as well as provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After issuance of the August 2009 letter, and opportunity for the Veteran to respond, the December 2009 SOC reflects the RO's adjudication of the matter of higher initial ratings.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations conducted in January 2007, October 2007, February 2008, October 2009, August 2010, and February 2012.  The evidentiary record also includes VA treatment records dated from 2000 to 2013-a portion of which appear in the paperless, electronic (Virtual VA) file associated with the Veteran's paper claims file (which have also been considered by the RO).  The Board finds that no additional RO action to further develop the record in connection with any claim herein decided, prior to appellate consideration, is required.  

As noted, although attempts to rebuild the Veteran's claims file on remand were unsuccessful, the Board nevertheless, the Board finds the directives of the February 2013 were substantially complied with and, thus, an additional remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claims herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

A. Petition to Reopen 

As in 2002 and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013)

By rating action dated September 2002, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  

The evidence of record at the time consisted of VA outpatient treatment records dated 1976 to 1977, which did not contain any information or evidence related to PTSD or any other acquired psychiatric disability, and an August 2002 VA examination, at which the VA examiner determined the criteria for PTSD was not met.  

The basis for the RO's September 2002 denial was that the evidence did not show a confirmed diagnosis of PTSD to permit a finding of service connection.  

Although notified of the denial, and of his appellate rights in a September 2002 letter, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's September 2002 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105;  38 C.F.R. §§ 3.104, 20.302, 20.1103

In reaching such determination, the Board has considered the provisions of 38 C.F.R. § 3.156(b), which provides that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, the Board notes that the Veteran did not submit any communication or other evidence, including evidence that can be construed as new and material evidence relevant to his claims, during the one year appeal period following the September 2002 rating decision.  Therefore, the Board finds that 38 C.F.R. § 3.156(b) is not applicable to this case.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in August 2005.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's September 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since September 2002 includes various records which contain a diagnosis of PTSD, according to the DSM-IV.  See January 2006 letter from L.S., Readjustment Therapist, letters from Dr. C.T. dated October 2011 and April 2012; and January 2007 VA PTSD examination report.  Several medical professionals have purported to attribute the Veteran's PTSD to his military service, including his exposure to combat and racial tension.  Id.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.

The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the September 2002 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses the question of whether the Veteran has current psychiatric disability associated with his military service.  At the time of the September 2002 rating decision, there was no evidence of a diagnosis of PTSD, despite the Veteran's assertion that he had PTSD related to his military service.  As such, although not definitive, such evidence provides a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010 (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The expanded, reopened claim-for service connection for acquired psychiatric disability to include PTSD, anxiety, and depression-is addressed in the remand following the order.

B. Higher Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126 


Historically, by rating action dated February 2007, entitlement to service connection for hemorrhoids and erectile dysfunction was established, effective December 7, 2005.  The RO assigned an initial, noncompensable disability rating for both disabilities.  The initial, noncompensable rating for hemorrhoids was made pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336, while the initial, noncompensable rating for erectile dysfunction was made pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7599-7522.  

1. Hemorrhoids

The RO has evaluated the Veteran's hemorrhoids under Diagnostic Code 7336.  Under that diagnostic code, a noncompensable rating is assigned for mild or moderate symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The pertinent evidence of record consists of VA examination reports dated in February 2008 and August 2010, as well as VA outpatient treatment records dated from 2005 to 2013.  

The February 2008 VA rectum examination report reflects that the Veteran reported itching in the perianal area, with no diarrhea, pain, tenderness, swelling, or discharge.  The Veteran also denied experiencing fecal incontinence, bleeding, thrombosis, prolapsed, proctitis, fistula in ano, or fecal leakage.  The Veteran reported using a colon cleanse and dibucaine ointment to keep his bowels regular and relieve the itching.  Objective examination revealed hemorrhoids at three and nine o'clock which were not thrombosed, prolapsed, or bleeding.  There was normal sphincter tone and the size of his rectum and anus were normal.  There were no signs of anemia or fissures.  The final diagnosis was mild internal hemorrhoids.  

During the August 2010 VA rectum examination, the Veteran reported that his main problems are itching and burning in the anal area, although his hemorrhoids have not prolapsed in a long time.  He reported that, when he gets diarrhea or constipation, his hemorrhoids are worse.  He reported treating his hemorrhoids with preparation H and a dibucaine ointment.  Objective examination revealed hemorrhoids at three and nine o'clock which were mildly elevated but nontender, with no blood present or rectal prolapsed.  The Veteran's sphincter tone was normal and there were no fissures, evidence of fecal leakage, or signs of anemia.  

VA treatment records show that, in October 2007, a colonoscopy revealed diverticulosis, a normal colon, and internal, non-bleeding, mild hemorrhoids.  Subsequent records noted the Veteran's history of hemorrhoids but also note that the Veteran is not interested in surgery for his hemorrhoids, which are asymptomatic with medication.  See VA treatment records dated from 2005 to 2013.  

The evidentiary record also contains lay statements submitted by the Veteran wherein he has reported that his hemorrhoids are manifested by intermittent itching and burning, for which he has used preparation H for years.  The Veteran has also reported that he uses colon cleansers to prevent constipation, which affects his hemorrhoids.  See statements from the Veteran dated June 2007, October 2007, and February 2008.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, at no point since the December 7, 2005 effective date of the award of service connection has the Veteran's hemorrhoids warranted a compensable rating.  

The weight of the evidence shows that the Veteran's hemorrhoids are located at three and nine o'clock and are occasionally elevated and manifested by itching and burning in the anal area.  There is no lay or medical evidence showing that the hemorrhoids are large or thrombosed, with excessive redundant tissue; nor does the evidence show that the hemorrhoids were irreducible at any point pertinent to this appeal or recur frequently.  In this regard, the Veteran has reported that his hemorrhoids are worsened by diarrhea and constipation, which he prevents with colon cleansers.  Notably, however, the evidence does not show that the Veteran's hemorrhoids have prolapsed during this appeal.  In addition, there is no evidence that the hemorrhoids have been manifested by bleeding, anemia, or fissures.  

In sum, based on the foregoing, the Board finds that the Veteran's hemorrhoids are no more than mild, as they are manifested by subjective symptoms of itching and burning, with no objective evidence of more severe symptoms, such as large size, thrombosis, excessive redundant tissue, persistent bleeding, anemia, or fissures.  As the Veteran's symptoms are mild, his hemorrhoids do not meet the criteria for a compensable rating under DC 7336.  

The Board also considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's hemorrhoids but finds that no higher rating is assignable any other diagnostic code.  Indeed, there have been no objective findings of any rectum prolapse, stricture or loss of sphincter control to warrant evaluation under other diagnostic codes, specifically 38 C.F.R. § 4.114 , Diagnostic Codes 7332, 7333, and 7334.  The physicians who conducted the February 2008 and August 2010 VA examinations specifically noted that none of these conditions was present.  As such, no other diagnostic code is more applicable in this case.  

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, and those of his representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's hemorrhoids.  See 38 C.F.R. § 3.159 (a)(1); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As discussed above, the persuasive evidence indicates that the Veteran's hemorrhoids are consistent with the assigned noncompensable rating.  

The evidence shows the Veteran's service-connected hemorrhoids have remained relatively stable throughout the appeal period.  Therefore, the Board finds there is no basis for staged rating of the hemorrhoids disability, pursuant to Hart, supra.  

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher (or additional) rating, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

2. Erectile Dysfunction

Erectile dysfunction is not a disability listed on the Rating Schedule.  Hence, the RO initially assigned a 0 disability rating for the disability under DC 7599-7522, indicating that the unlisted condition is rated under the diagnostic code for penis deformity with loss of erectile dysfunction.  See 38 C.F.R. §§ 4.20, 4.27, 4.97.  However, DC 7522 provides only for a 20 percent rating.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  More recent rating decisions reflect that the RO has characterized erectile dysfunction as a manifestation of service connected diabetes and peripheral neuropathy.  Regardless, the Board will consider whether a compensable rating for erectile dysfunction, itself is warranted.  

The pertinent evidence of record consists of VA examination reports dated in January 2007, October 2007, and August 2009, as well as VA outpatient treatment records dated from 2005 to 2013.  

On January 2007 VA diabetes mellitus examination, the VA examiner noted the Veteran had 100 percent erectile dysfunction for two years, also noting that the Veteran had previously tried Viagra without improvement.  

The October 2007 VA genitourinary examination report reflects that the Veteran reported having erectile dysfunction since 2001, which became almost total shortly thereafter.  He reported that, without medication, he is able to sustain only partial erections for no more than one to two minutes, which is not adequate for penetration or successful intercourse.  The VA examiner noted the Veteran was treated with medication, which the Veteran reported did not result in improvement in his symptoms.  The examiner noted the Veteran was exploring other options or alternatives, including a vacuum pump.  The final diagnosis was erectile dysfunction, which the examiner opined did not have any effect on his occupation.  

The August 2009 VA diabetes mellitus examination report notes that the Veteran continued to experience sexual dysfunction.  

The reports of VA examinations associated with the record contain information with respect to the severity of the Veteran's service-connected erectile dysfunction, including the functional impairment caused thereby and the affect his disability has on his ability to work.  There is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran's erectile dysfunction and, thus, the VA examinations are considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's disability. 

The VA outpatient treatment records reflect symptoms consistent with those reported during the VA examinations, as the treatment records show the Veteran has consistently reported having erectile dysfunction.  See VA treatment records dated from 2000 to 2013.  In July 2010, the Veteran reported having mild, spontaneous erections.  In September 2011, the Veteran reported trying medication for his disability but his erections were only partial, with significant pain and an uncomfortable feeling of fullness.  

The evidentiary record also contains lay statements submitted by the Veteran wherein he has reported that his erectile dysfunction is manifested by an inability to obtain an erection, to including when taking medication.  See June 2007 NOD.  

The evidence noted above clearly documents that the Veteran's erectile dysfunction has been manifested by an inability to maintain a partial erection for more than one to two minutes, even with treatment by medication.  In October 2007, the Veteran was noted to be exploring other options, including a vacuum pump device.  There is, however, no medical indication that the Veteran has actually been prescribed a vacuum pump.  Nonetheless, the Board notes that no penile deformity is shown so as to warrant a compensable rating under DC 7522.  The Board also points out that the Veteran is being compensated-via the receipt of special monthly compensation-for loss of use of a creative organ.  As such, in addition to the fact that he simply does not meet the criteria for the 20 percent rating under DC 7522, to compensate him for erectile dysfunction, alone , under DC 7522 would be akin to impermissible pyramiding.  See 38 C.F.R. § 4.14 (2013).

The Board has also considered the applicability of other diagnostic codes for evaluating the Veteran's erectile dysfunction.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there other than the inability to maintain an erection-for which, as indicated, he receives special monthly compensation-there are no other diagnostic codes that provide a basis to assign a compensable rating for erectile dysfunction. 

The evidence shows the Veteran's service-connected erectile dysfunction has remained relatively stable since the effective date of the award f service connection.  Therefore, the Board finds there is no basis for staged rating of the erectile dysfunction disability, pursuant to Fenderson, supra.  

Under these circumstances, the claim for a compensable rating for erectile dysfunction must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

3. Final Considerations

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to this appeal, have the Veteran's service-connected hemorrhoids and erectile dysfunction disabilities reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria is adequate to rate each disability under consideration at all pertinent to this appeal.  Indeed, the rating schedule fully contemplates the described hemorrhoids symptomatology, to include size, recurrence and bleeding, and symptomatology for each, as well as the loss of erectile power described for his erectile dysfunction, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities on appeal.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As such, the Board has also considered whether a claim for a TDIU has been raised.  In this case, the evidence shows that the Veteran has maintained some form of employment, whether full-time or part-time, throughout the pendency of this appeal.  See VA examination reports dated January 2007, October 2009, and February 2012 VA examination reports.  In fact, at the July 2013 hearing, the Veteran testified that he was working.  In addition, there is no allegation or indication that he has lost any time from work due to any of the service-connected disabilities here at issue.  As such, a claim for a TDIU due to any of these disabilities has not been raised, and need not be addressed.

ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.

An initial, compensable disability rating for service-connected hemorrhoids is denied.  

A 20 percent disability rating for service-connected erectile dysfunction is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, the Board review's of the claims file reveals that further RO action on the reopened and expanded claim for service connection for acquired psychiatric disability is warranted, even though such will regrettably, further delay an appellate decision in this matter.  

At the outset, the Board notes that there is outstanding medical evidence that may be relevant to the claim remaining on appeal.  In this regard, a January 2010 VA treatment record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA) due to his psychiatric condition.  However, the evidentiary record does not contain the actual SSA decision or the reports and records considered by SSA in making its decision.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2012).  Therefore, because these records may contain pertinent information to this claim, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Also, the Board finds that an additional medical opinion in connection with the psychiatric disability claim-particularly, with respect to whether the Veteran currently has an acquired psychiatric disorder other than PTSD that is related to his military service.  In this regard, the record reflects that the Veteran has been diagnosed with depressive disorder, not otherwise specified, as reflected in the February 2012 VA PTSD examination.  The February 2012 VA examiner opined that the Veteran's depressive disorder is less likely than not related to his military service, noting that there was no report or treatment for depression during or directly after service and that his first treatment for this condition was in 2000, more than 30 years after service.  

While the February 2012 VA examiner provided a rationale in support of his opinion, the Board notes it is not clear if the VA examiner considered all relevant facts in providing his opinion.  In this regard, the evidentiary record contains letters written by the Veteran's treating psychiatrist, Dr. C.T., which state that the Veteran has been experiencing anxiety, distrustfulness, anger management problems, sleep disturbances, and depression since his discharge from service in 1967.  See letters from Dr. C.T. dated October 2011 and April 2012; see also April 2012 private treatment record.  

While it appears that this history of continued symptoms since service was reported by the Veteran, the Veteran is competent to report the nature of his symptoms, including the onset, severity, and frequency of such symptoms.  See Layno v. Brown, 6 Vet, App, 465, 269 (1994).  

A VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). Furthermore, the Board notes that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Based on the foregoing, the Board finds that the February 2012 VA opinion is inadequate because the examiner failed to consider all relevant facts in this case, including the competent lay evidence of continuity of symptomatology after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  

Accordingly, after associating with the claims file all outstanding, pertinent records (to particularly include those noted above), the RO should arrange for the physician who conducted the February 2012 VA examination to review the evidence and provide an addendum to his previous examination report, which addresses all lay and medical evidence of record.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Request from the Social Security Administration all records related to the Veteran's claim for Social Security benefits, including all medical records and copies of all decisions or adjudications.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. Once all SSA records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, request that the February 2012 VA examiner review the claims file, including this remand, and provide an addendum to this previous examination report that addresses the following:

(a) Does any evidence received since the February 2012 VA examination, to specifically include the SSA records, change the prior opinion with respect to whether the Veteran meets diagnostic criteria for PTSD?  

(b) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's depressive disorder, not otherwise specified, had its onset in, or is otherwise medically-related to his military service, to include the various events that occurred therein (as reported by the Veteran)?

In rendering the requested opinion, the physician must consider and discuss all pertinent medical and lay evidence, to include the service treatment records, the prior VA examination reports, the private medical records, and the Veteran's assertions regarding the continuity of his symptoms since service, and any other pertinent lay assertions. 

If the physician finds reason to question the credibility of the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

A detailed explanation of any relevant evidence, as well as complete rationale for any conclusion reached, must be provided.  

3. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority. 

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


